.
                                                                                                             F'ILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
                                                                                                               MAK 0 l   2019
                                                                                                      r
                                    UNITED STATES DISTRICT COUR
                                                                                                         CLERK US DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHFRN DISTRIC.1 OF CAL\FORN\A
                                                                                                      BY                       DEPUTY
                                                                                             ·--···--- ----
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November l, 1987)
                               v.
            HECTOR MANUEL MUNOZ-RUIZ                                    Case Number:        18CR7162-DMS

                                                                     Gerald McFadden CJA
                                                                     Defendant's Attorney
REGISTRATION NO.               57708180
 o-
THE DEFENDANT:
lZl admitted guilt to violation of allegation(s) No.        I (Judicial Notice taken)

 D was fouud guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
            1                       Committed a federal, state, or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                      March 1 2019
                                                                      Date oflmposition of Sentence



                                                                      HON. Dana         . abraw
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                  18CR7162-DMS
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:               HECTOR MANUEL MUNOZ-RUIZ                                                  Judgment - Page 2 of2
CASE NUMBER:             18CR7162-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS, consecutive to sentence in 18cr4368-DMS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR7162-DMS
